DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)/1st par., except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, US Prov’l Appl’n #62/041,516, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)/1st par. for one or more claims of this application.  Specifically regarding claims 4-5, the ‘516 application only provides 35 U.S.C. 112(a)/1st par. support for Ga, In, Fe, and Al metals/cations.  As such, every other metal/cation recited by said claims shall only be accorded the 8/25/15 effective filing date of the parent PCT application PCT/US2015/046756 (the instant application being a CON of Appl’n # 15/506,331, which itself was a 35 U.S.C. 371 National Stage application of said PCT application).

Election/Restriction
Applicant’s 12/17/21 election without traverse of Group I (claims 1-11) is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections and Potentially Allowable Subject Matter
Claims 4-5 are objected to for the following informality: “europium gadolinium” must be changed to “europium, gadolinium” for grammar purposes.  Appropriate correction is required.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A search of the prior art did not uncover any reference(s) anticipating or rendering prima facie obvious a composition comprising an amidetetracarboxylate ligand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 4-5 are internally inconsistent/contradictive, since they both recite “a trivalent metal selected from… copper… silver…”, but copper and silver are not trivalent.  Claims 4-5 are rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. as such.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2010 Moellmer et al. article (“Moellmer”).  Regarding claims 1 and 4, Moellmer discloses an M-soc-MOF, namely Indium-soc-MOF (herein “In-soc-MOF”).  See Moellmer at, e.g., pp. 345-46 (section 2.1); Fig. 1.
Regarding claims 2-3, Moellmer’s In-soc-MOF comprises ≥1 (metal carboxylate) [InO5(H2O)] and In3O(CO2)6 octahedra.  See id.
Regarding claims 6-8 and 10, Moellmer’s In-soc-MOF comprises In and the tetracarboxylate tetradentate ligands 3,3’,5,5’-azobenzenetetracarboxylate, and the overall In-soc-MOF structure comprises rectangular planar organic ligands as claimed.  See id.
claim 11, Moellmer’s In-soc-MOF’s trimeric building block units are linked to/by six separate organic ligands/linkers as claimed.  See id.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 29, 2021
Primary Examiner
Art Unit 1736